Case 1:20-cv-03962-LJL Document 70-4 Filed 08/24/20 Page 1 of 38




                 EXHIBIT 4
                       Case 1:20-cv-03962-LJL Document 70-4 Filed 08/24/20 Page 2 of 38
                                                              STATE OF ILLINOIS
                                                                 CONTRACT
                                             ILLINOIS DEPARTMENT OF EMPLOYMENT SECURITY
                        The Unemployment Framework for Automated Claim & Tax Services (uFACTS) system
                                                          CONTRACT NUMBER 4100127387

The Parties to this contract are the State of Illinois acting through the undersigned Agency (collectively the “State” or
“IDES”) and the Vendor. This contract, consisting of the signature page and numbered sections listed below and any
attachments referenced in this contract, constitute the entire contract between the Parties concerning the subject matter
of the contract, and in signing the contract, the Contractor affirms that the Certifications and if applicable the Financial
Disclosures and Conflicts of Interest attached hereto are true and accurate as of the date of the Contractor’s execution of
the contract. This contract supersedes all prior proposals, contracts and understandings between the Parties concerning
the subject matter of the contract. This contract can be signed in multiple counterparts upon agreement of the Parties.

Contract includes BidBuy Purchase Order? (The Agency answers this question prior to contract filing.)

☐ Yes
☐ No
Contract uses Illinois Procurement Gateway Certifications and Disclosures?

☐ Yes (IPG Certifications and Disclosures including FORMS B)
☐ No
           1.         DESCRIPTION OF SUPPLIES AND SERVICES

           2.         PRICING

           3.         TERM AND TERMINATION

           4.         STANDARD BUSINESS TERMS AND CONDITIONS

           5.         SUPPLEMENTAL PROVISIONS

           6.         STANDARD CERTIFICATIONS

           7.         FINANCIAL DISCLOSURES AND CONFLICTS OF INTEREST (IF APPLICABLE)

           8.         CONTRACT SPECIFIC CERTIFICATIONS AND DISCLOSURES – “FORMS B” (IF APPLICABLE)

           9.         PURCHASE ORDER FROM BIDBUY (IF APPLICABLE)

In consideration of the mutual covenants and agreements contained in this contract, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties agree to the terms and
conditions set forth herein and have caused this contract to be executed by their duly authorized representatives on the
dates shown on the following CONTRACT SIGNATURES page.



                                                                                                                           1
State of Illinois Chief Procurement Office General Services
Contract
V. 18.2
                        Case 1:20-cv-03962-LJL Document 70-4 Filed 08/24/20 Page 3 of 38
                                                               STATE OF ILLINOIS
                                                                  CONTRACT
                                              ILLINOIS DEPARTMENT OF EMPLOYMENT SECURITY
                         The Unemployment Framework for Automated Claim & Tax Services (uFACTS) system
                                                           CONTRACT NUMBER 4100127387
VENDOR
  Vendor Name: Deloitte Consulting LLP
                                                                         Address: 111 S. Wacker Drive, Chicago, IL 60606

  Signature:                                                             Phone: (312) 486-4483

  Printed Name: Allan Kagan                                              Fax: (312) 247-4483

  Title: Principal                                                       Email: akagan@deloitte.com

  Date: April 24, 2020

STATE OF ILLINOIS
  Procuring Agency or University: Illinois Department of
                                                                          Phone:
  Employment Security

  Street Address: 33 South State Street; 9th Floor                        Fax:

  City, State ZIP: Chicago, IL 60603

  Official Signature:                                                     Date:

  Printed Name: Thomas D. Chan

  Official’s Title: Acting Director

  Legal Signature:                                                        Date:

  Legal Printed Name:

  Legal’s Title:

  Fiscal Signature:                                                       Date:

  Fiscal’s Printed Name:

  Fiscal’s Title:




                                                                                                                           2
 State of Illinois Chief Procurement Office General Services
 Contract
 V. 18.2
                       Case 1:20-cv-03962-LJL Document 70-4 Filed 08/24/20 Page 4 of 38

AGENCY USE ONLY NOT PART OF CONTRACTUAL PROVISIONS

     •     Agency Reference #:

     •     Project Title:

     •     Contract #: 4100127387

     •     Procurement Method (IFB, RFP, Small Purchase, etc.): Code-exempt due to Disaster Proclamation

     •     IPB Reference #: N/A

     •     IPB Publication Date: N/A

     •     Award Code: C

     •     Subcontractor Utilization?                Yes      No

     •     Subcontractor Disclosure?                 Yes      No

     •     Funding Source:

     •     Obligation #:

     •     Small Business Set-Aside?                 Yes      No                           Percentage:

     •     Minority Owned Business?                   Yes      No                          Percentage:

     •     Women Owned Business?                     Yes      No                           Percentage:

     •     Persons with Disabilities Owned Business?                     Yes   No Percentage:

     •     Veteran Owned Small Business?                      Yes   No                   Percentage:

     •     Other Preferences? N/A

           The Gubernatorial Disaster Proclamation issued March 9, 2020 suspends the provisions of the Illinois
           Procurement Code (30 ILCS 500/) for purchases necessary for response to COVID-19 and other emergency
           powers as authorized by the Illinois Emergency Management Agency Act (20 ILCS 3305/). The Code’s
           provisions are suspended to the extent they are not required by federal law.

           In accordance with CPO-GS Notice 2020.05, the Agency entering into this contract has determined that this
           contract is necessary to respond to the disaster and is therefore exempt from the Illinois Procurement Code
           (30 ILCS 500/) and the Governmental Joint Purchasing Act (30 ILCS517/).




                                                                                                                         3
State of Illinois Chief Procurement Office General Services
Contract
V. 18.2
                       Case 1:20-cv-03962-LJL Document 70-4 Filed 08/24/20 Page 5 of 38
1.         DESCRIPTION OF SUPPLIES AND SERVICES

           1.1.       OVERVIEW: On March 27, 2020, the President signed Public Law (Pub. L.) 116-136, the Coronavirus Aid,
                      Relief, and Economic Security (CARES) Act of 2020. The CARES Act creates a new federal program called
                      Pandemic Unemployment Assistance (PUA) program that expands states’ ability to provide
                      unemployment insurance benefits to many workers impacted by the COVID-19 pandemic, including
                      workers who are not ordinarily eligible for unemployment benefits. The Secretary of Labor, U.S.
                      Department of Labor (USDOL) and the State of Illinois entered into an Agreement, dated March 28, 2020,
                      for the implementation and administration of provisions of the CARES Act including the PUA program
                      (USDOL Agreement) and related programs.

                      Pursuant to the USDOL Agreement, the Illinois Department of Employment Security (IDES) is required to
                      implement and administer the PUA program. Further, the Illinois Unemployment Insurance Act mandates
                      IDES to administer Unemployment Insurance (UI) programs and special benefits programs including
                      Disaster Unemployment Assistance (DUA). IDES is seeking to implement and operate the PUA program in
                      accordance with the CARES Act and USDOL Agreement. Further, IDES seeks to process PUA and DUA
                      claims in an effective and efficient manner.

                      The Vendor certifies that it has the experience and knowledge in performing the work established under
                      this Contract. The Vendor shall design and implement a fully-functional integrated unemployment
                      insurance solution called the Unemployment Framework for Automated Claim & Tax Services for
                      PUA/DUA (uFACTS) designed to carry out the provisions of the PUA and DUA requirements.

           1.2.       SUPPLIES AND/OR SERVICES REQUIRED: The Parties acknowledge and agree that the following is a high-
                      level overview of the services and deliverables that the Vendor shall provide, at a minimum:

                      1.2.1. Specifications: The Vendor shall provide the supplies and services identified in the Statement of
                             Work, which is attached hereto as Attachment 1 and incorporated into this Contract by reference.
                             The Vendor shall fully comply with all applicable federal and state laws, orders, regulations, and
                             other legal authority in Vendor’s performance of this Contract. The uFACTS shall provide IDES with
                             the necessary functionality and business capabilities to administer PUA and DUA claims in
                             compliance with all agreed-to specifications for compliance with applicable laws and regulations
                             including, but not limited to, the CARES Act, Social Security Act, and 20 C.F.R Part 625.

                      1.2.2. Implementation: The Vendor shall provide the necessary supplies and services for the design,
                             installation, testing and configuration of a cloud-based version of the Vendor’s Unemployment
                             Framework for Automated Claim & Tax Services (uFACTS). The uFACTS shall be built and hosted
                             on the US Regions of Amazon Web Services Commercial Cloud. The Vendor shall work with IDES
                             to identify the workflows, business rules, and requirements for documenting, automating and
                             managing PUA and DUA eligibility. The Vendor shall install uFACTS as described in the Technical
                             Architecture uFACTS for PUA/DUA in the attached Statement of Work (see Attachment 1). The
                             Vendor acknowledges and agrees that uFACTS will be deemed installed and Accepted in
                             accordance with Section 1.3.2.

                      1.2.3. Interface: The Vendor shall deliver the interfaces established under the Statement of Work (see
                             Attachment 1).

                      1.2.4. Maintenance and Technical Support:
                             A. The Vendor shall not charge IDES for any fees for hypercare, maintenance, operations or
                                technical support prior to the Go-Live of uFACTS in accordance with Section 1.3.2.


                                                                                                                              4
State of Illinois Chief Procurement Office General Services
Contract
V. 18.2
                       Case 1:20-cv-03962-LJL Document 70-4 Filed 08/24/20 Page 6 of 38
                                 B. Upon IDES Acceptance of uFACTS, the Vendor shall provide hypercare, maintenance,
                                    operations and technical support to maintain the day to day operations of uFACTS, all as
                                    specified in the SOW.
                                 C. The Parties shall mutually agree in writing upon the expected time to respond to the following
                                    level of defects (as defined below in Section 1.3.1):

                                             Severity 1 Defects: Severity 1 Defects are those that defects render the entire system
                                             inaccessible to all users or when major features of the system such as batch processing is
                                             non-functional.

                                             Severity 2 Defects: Severity 2 Defects are those defects that impact functionality that
                                             impacts majority of the users or critical data but does not have a workaround.

                                             Severity 3 Defects: Severity 3 Defects are those defects that affect a smaller number of
                                             users and has a temporary workaround.

           1.3.       ACCEPTANCE: The Vendor shall provide IDES with supplies and deliverables throughout the performance
                      of this Contract as set forth in the Statement of Work. However, only the Key Deliverables identified in
                      Section 2.4 will be subject to acceptance in accordance with this Section.

                      1.3.1. Acceptance of Key Deliverables: Upon its submission of a Key Deliverable, the Vendor represents
                             that it has performed its obligation under this Contract associated with the Deliverable. IDES shall
                             have the opportunity to review the Key Deliverables for an Acceptance period of 48-hours from
                             receiving written certification from the Vendor that the Key Deliverables are final and complete.
                             IDES shall provide the Vendor with written notice by the end of the 48-hours review period if the
                             Key Deliverable is acceptable or describe any defects (material nonconformity to the agreed-upon
                             specifications (“defects”)) that must be corrected prior to IDES accepting the Key Deliverable. If
                             IDES fails to notify the Vendor within the 48-hour review period, then said Key Deliverable shall
                             be deemed to have been accepted. The Vendor shall correct defects identified by IDES within a
                             period agreed to by the Parties. Following correction of the defects, IDES shall provide the Vendor
                             with written notice of its acceptance or rejection of the Key Deliverable as described in, and within
                             the period in, this Section. The payment of each Key Deliverable identified in Section 2.4 is
                             contingent upon acceptance in accordance with this Section. IDES shall accept or reject
                             completion of the Key Deliverable based solely on whether or not there are defects therein and
                             not based on any other factors, including, without limitation, format or style of the Deliverables
                             or the incorporation at that time of additional ideas or functionality. To the extent that any
                             Deliverable has been approved by the State at any stage of Vendor’s performance hereunder,
                             Vendor shall be entitled to rely on such approval for purposes of all subsequent stages of Vendor’s
                             performance hereunder. In the event an approved Deliverable differs from the previously agreed-
                             upon specifications for such Deliverable, the specifications in such approved Deliverable shall
                             govern.

                      1.3.2. Go Live: The new uFACTS will be deemed Accepted when IDES is satisfied that End-to-End Testing
                             has been completed successfully and when the IDES CIO gives written approval to place uFACTS
                             into production (“Go Live”). The decision whether to Go Live is within IDES’ sole discretion.

           1.4.       PROJECT MANAGEMENT: Vendor shall manage its personnel, keep track of work and work hours and
                      manage issues with any work performance. If there are any issues with the project or Vendor Personnel,
                      Vendor will, in cooperation with IDES, work to resolve these issues. As part of this commitment, IDES may
                      require that Vendor report progress and problems (with proposed resolutions), provide records of its
                      performance, participate in scheduled meetings and provide management reports as requested by IDES.
                      Vendor must maintain auditable detail work records to support all charges to IDES.

                                                                                                                                      5
State of Illinois Chief Procurement Office General Services
Contract
V. 18.2
                       Case 1:20-cv-03962-LJL Document 70-4 Filed 08/24/20 Page 7 of 38
                      1.4.1. Communication Plan: Throughout implementation, the Vendor shall provide clear
                             communications to provide IDES with the information required to make educated decisions on its
                             use of uFACTS.

                      1.4.2. Staff Meetings: IDES’ Project Manager and the Vendor’s Project Manager shall determine an
                             appropriate set of periodic project staff meetings. At a minimum these meetings shall include the
                             following: (a) a meeting among operational personnel to discuss ongoing issues relating generally
                             to daily performance and planned or anticipated activities and changes, and (b) a management
                             meeting to review the project reports and such other matters as the parties deem appropriate.

                      1.4.3. Written Report:
                             A. Weekly Reports: The Vendor shall submit weekly written progress reports describing the work
                                 performed, accomplishments, problems encountered and their resolutions, conformance to
                                 schedule, and effort required to complete the assignments. All reports shall be prepared in
                                 formats mutually agreed to by IDES and the Vendor.
                             B. After Action Report: Within 30 days after go-live, the Vendor shall provide a written After
                                 Action Report that includes lessons learned, analyzes of performance during each phase of
                                 the project and recommendations for best practices.

                      1.4.4. Documentation: The Vendor shall provide IDES with the information necessary to maintain and
                             use uFACTS. Documentation shall include, but is not limited to: (i) operations manual and (ii)
                             training materials.

           1.5.       ESCALATION PROCEDURE: The following procedure will be followed to resolve a conflict arising during
                      the performance of this Contract.
                      1.5.1. When a conflict arises between the Parties, the project team members will first strive to work out
                              the problem internally.
                              A. Level 1: If the project team cannot resolve the conflict within three (3) days, the Parties’
                                   Project Managers will meet to resolve the issue.
                              B. Level 2: If the conflict is not resolved, within three (3) days after being escalated to Level 1,
                                   the Parties’ Project Sponsors will meet to resolve the issue.
                      1.5.2. If the conflict is resolved by either Level 1 or Level 2 intervention and involves a change, the
                              resolution will be addressed in accordance with the Change Control Procedure set forth in Section
                              1.6.
                      1.5.3. If the conflict remains unresolved after Level 2 intervention, then IDES may terminate this
                              Contract in accordance with Section 3.3 or Section 3.4.
                      1.5.4. While a conflict is being resolved, the Vendor shall provide supplies and services relating to items
                              not in dispute, to the extent practicable pending resolution of the conflict.

           1.6.       Change Control Procedure
                      1.6.1. Change Management Support: Vendor will provide change management support and will
                             collaborate with IDES in request assessment, prioritization, resolution and disposition. If IDES has
                             a change request such as an enhancement to the implemented product, IDES may submit the
                             request using the agreed upon change tracking tools.
                      1.6.2. System Incident Report (SIR): Vendor will review the change request and Vendor and IDES will
                             determine if the request is to be addressed pursuant to hypercare or support or an enhancement
                             or other change. If the change is a hypercare or support item, Vendor will confirm the request
                             and the change will be provided at no additional cost beyond the fees for hypercare/support. If
                             Vendor and IDES are unable to reach mutual written agreement on the nature of the issue, such
                             agreement not to be unreasonably withheld, the matter will be escalated per the escalation
                             procedure outlined in Section 1.5.
                      1.6.3. Change order: A change order must be accepted by authorized representatives from both Parties,
                             and a change must receive all necessary procurement approvals and undergo all necessary
                                                                                                                                 6
State of Illinois Chief Procurement Office General Services
Contract
V. 18.2
                       Case 1:20-cv-03962-LJL Document 70-4 Filed 08/24/20 Page 8 of 38
                                 procurement processes as may be required by the Illinois Procurement Code and other applicable
                                 laws and regulations, to authorize implementation of any agreed changes to this Contract. Until
                                 a change is authorized to be implemented, both Parties will continue to act in accordance with
                                 the latest agreed version of this Contract. A change order that has been signed by authorized
                                 representatives from both parties, received all required procurement approvals, and undergone
                                 all required procurement processes constitutes a change authorization for purposes of this
                                 Contract.

           1.7.       TRAINING: The Vendor shall deliver training as set forth in the SOW.

           1.8.       CONFIDENTIALITY & DATA SECURITY:
                      1.8.1. The Vendor shall comply with all confidentiality provisions provided under this Contract, including
                             without limitation Attachment B-1 (IDES Supplemental Terms and Conditions) and Attachment B-
                             3 (Protection of Social Security Numbers), which are attached hereto and incorporated into this
                             Contract by reference.
                      1.8.2. The Vendor is authorized to use the information and data obtained, collected, created, stored or
                             maintained under the Contract for the limited purpose of the performance of this Contract. Any
                             other dissemination or use of the information or data without the express written authority of
                             the IDES Director is specifically prohibited.
                      1.8.3. The Vendor’s physical and cyber security measures shall meet or exceed industry standard
                             practices and any standards established under governing laws, regulations, rules, or guidelines,
                             and shall be subject to the review and approval of IDES as respects the Deliverables. Upon written
                             notice from IDES, Vendor shall remedy any non-compliant security measure within 30 days,
                             unless circumstances require the remedy on an expedited basis.
                      1.8.4. The uFACTS for PUA/DUA tool runs on Amazon Web Services (AWS) Commercial Cloud and the
                             security standards and related practices set out for AWS on its website shall apply to the security
                             responsibilities for AWS on its infrastructure. At the State’s request beginning after June 2020,
                             the Vendor must obtain an annual Service Organization Control 2 Type 2 (SOC 2 Type 2) report for
                             the cloud hosting infrastructure managed by Vendor or FedRAMP Moderate Authorization. The
                             audit will be at the sole expense of the Vendor and the results must be provided to the State upon
                             written request within 30 days of its completion each year. State shall not disclose such SOC 2
                             Type 2/FedRAMP Report, or refer to such items in any communication, to any person or entity
                             other than the State.


           1.9.       MILESTONES AND DELIVERABLES: The Vendor shall provide all deliverables in accordance with the project
                      schedule identified in the Statement of Work, subject to IDES’ performance of its responsibilities as set
                      forth in the Statement of Work that impact such timing and subject to events outside of Vendor’s control.
                      The Vendor may update the project schedule for deliverables as necessary. Any updates to the project
                      schedule for deliverables must be approved by IDES, provided that IDES’ approval shall not be
                      unreasonably withheld. Both parties agree to work cooperatively and in good faith to avoid and mitigate
                      delays and disruptions to the planned performance. If action or inaction by IDES prevents Vendor from
                      or delays Vendor in performing the services, Vendor will promptly notify IDES thereof and submit a change
                      order therefor reflecting required adjustments in cost and/or schedule. In such event, the parties will
                      promptly and in good faith negotiate such change order.

           1.10.      VENDOR / STAFF SPECIFICATIONS:
                      1.10.1. Staffing levels for the Project are expected to fluctuate depending on the phase of the project.
                              Vendor’s Key Personnel are identified in the table below and shall not be replaced before Go-
                              Live except in the event of serious illness, separation from service or other serious personal
                              circumstances:


                                                                                                                                 7
State of Illinois Chief Procurement Office General Services
Contract
V. 18.2
                       Case 1:20-cv-03962-LJL Document 70-4 Filed 08/24/20 Page 9 of 38
                                       Role                                             Name
                                       Project Executive                                Al Kagan
                                       Project Manager                                  Jim Mahony
                                       Deputy Project Manager                           Oly Mukherjee
                                       Interfaces Lead                                  Santosh Navalgi
                                       uFACTS for PUA SME                               Kevin Ankin

                                 The Vendor's staff shall have the knowledge, experience, training, and skill equal to reasonable
                                 commercial standards applicable to personnel with similar responsibilities in the business in which
                                 Vendor is engaged and shall obtain sufficient knowledge of IDES practices to perform their
                                 respective duties and responsibilities under this Contract. Further, at IDES request, the Vendor
                                 shall remove any Vendor’s staff at any time if the level of technical, business, process, or
                                 communications skill is not satisfactory as determined by IDES, in its sole discretion.

           1.11.      TRANSPORTATION AND DELIVERY: N/A.

           1.12.      SUBCONTRACTING

                      Subcontractors is not allowed without the prior written consent of IDES or as specified herein.

                      For purposes of this section, subcontractors are those specifically hired to perform all or part of the work
                      covered by the contract. If subcontractors will be utilized, Vendor must identify below the names and
                      addresses of all subcontractors it will be entering into a contractual agreement that has an annual value
                      of $50,000 or more in the performance of this Contract, together with a description of the work to be
                      performed by the subcontractor and the anticipated amount of money to the extent the information is
                      known that each subcontractor is expected to receive pursuant to the Contract. Attach additional sheets
                      as necessary.

                      1.12.1. Will subcontractors be utilized?          Yes        No

                      1.12.2. All contracts with the subcontractors identified above must include the Standard Certifications
                              completed and signed by the subcontractor.

                      1.12.3. If the annual value of any the subcontracts is more than $50,000, then the Vendor must provide
                              to the State the Financial Disclosures and Conflicts of Interest for that subcontractor.

                      1.12.4. If the subcontractor is registered in the Illinois Procurement Gateway (IPG) and the Vendor is using
                              the subcontractor’s Standard Certifications or Financial Disclosures and Conflicts of Interest from
                              the IPG, then the Vendor must also provide to the State a completed Forms B for the
                              subcontractor.

                      1.12.5. If at any time during the term of the Contract, Vendor adds or changes any subcontractors, Vendor
                              will be required to promptly notify, in writing, the State Purchasing Officer or the Chief
                              Procurement Officer of the names and addresses and the expected amount of money that each
                              new or replaced subcontractor will receive pursuant to this Contract. Any subcontracts entered
                              into prior to award of the Contract are done at the sole risk of the Vendor and subcontractor(s).

           1.13.      SUCCESSOR VENDOR
                                                                                                                                   8
State of Illinois Chief Procurement Office General Services
Contract
V. 18.2
                      Case 1:20-cv-03962-LJL Document 70-4 Filed 08/24/20 Page 10 of 38
                           Yes       No This contract is for services subject to 30 ILCS 500/25-80. Heating and air conditioning
                                        service contracts, plumbing service contracts, and electrical service contracts are not
                                        subject to this requirement. Non-service contracts, construction contracts, qualification
                                        based selection contracts, and professional and artistic services contracts are not subject
                                        to this requirement.

                      If yes is checked, then the Vendor certifies:

                      (i) that it shall offer to assume the collective bargaining obligations of the prior employer, including any
                          existing collective bargaining agreement with the bargaining representative of any existing collective
                          bargaining unit or units performing substantially similar work to the services covered by the contract
                          subject to its bid or offer; and

                      (ii) that it shall offer employment to all employees currently employed in any existing bargaining unit
                           who perform substantially similar work to the work that will be performed pursuant to this contract.

                      This certification supersedes a response to certification 4, Form F, of the Illinois Procurement Gateway
                      (IPG).

           1.14.      WHERE SERVICES ARE TO BE PERFORMED: Unless otherwise disclosed in this section all services shall be
                      performed in the United States. If the Vendor performs the services purchased hereunder in another
                      country in violation of this provision, such action may be deemed by the State as a breach of the contract
                      by Vendor.

                      Vendor shall disclose the locations where the services required shall be performed and the known or
                      anticipated value of the services to be performed at each location. If the Vendor received additional
                      consideration in the evaluation based on work being performed in the United States, it shall be a breach
                      of contract if the Vendor shifts any such work outside the United States.

                      •     Location where services will be performed: Illinois and remote performance and access

                            Value of services performed at these locations: 100%




                                                                                                                                  9
State of Illinois Chief Procurement Office General Services
Contract
V. 18.2
                      Case 1:20-cv-03962-LJL Document 70-4 Filed 08/24/20 Page 11 of 38
2.         PRICING

           2.1        TYPE OF PRICING: The Illinois Office of the Comptroller requires the State to indicate whether the
                      contract value is firm or estimated at the time it is submitted for obligation. The total value of this contract
                      is firm.

           2.2        EXPENSES ALLOWED: Expenses are not allowed.

           2.3        DISCOUNT: The State may receive a N/A % discount for payment within N/A days of receipt of correct
                      invoice.

           2.4        VENDOR’S PRICING: Attach additional pages if necessary.

                              Payment Milestone               Key Deliverable   Estimated Invoice Date            Amount
                        The Base uFACTS PUA/DUA               Yes               4/20/20                    $700,000
                        installation is completed in the
                        development environment
                        uFACTS PUA/DUA Acceptance             Yes               5/11/20                    $4,805,000



                        Hypercare and Maintenance             No                7/1/20                     $3,745,000 ($535,000
                        and Operations                                          8/1/20                     per month)
                                                                                9/1/20
                                                                                10/1/20
                                                                                11/1/20
                                                                                12/1/20
                                                                                1/1/21
                        Help Desk Support                     No                5/1/20                     $240,000 ($80,000 per
                                                                                6/1/20                     month)
                                                                                7/1/20



           2.5        MAXIMUM AMOUNT: The total payments under this contract shall not exceed $9,490,000 without a
                      formal amendment.




                                                                                                                                    10
State of Illinois Chief Procurement Office General Services
Contract
V. 18.2
                      Case 1:20-cv-03962-LJL Document 70-4 Filed 08/24/20 Page 12 of 38

3.         TERM AND TERMINATION

           3.1        TERM OF THIS CONTRACT: This contract shall commence upon the last dated signature of the Parties and
                      shall end on December 31, 2020.

                         For procurements conducted in BidBuy, the State may include in this contract the BidBuy Purchase
                      Order as it contains the agreed term.

                            If checked, see the attached BidBuy Purchase Order for the Term of this Contract.

                      3.1.1      In no event will the total term of the contract, including the initial term, any renewal terms and
                                 any extensions, exceed 10 years.

                      3.1.2      Vendor shall not commence billable work in furtherance of the contract prior to final execution
                                 of the contract except when permitted pursuant to 30 ILCS 500/20-80.

           3.2        RENEWAL:

                      3.2.1. Any renewal is subject to the same terms and conditions as the original contract unless otherwise
                             provided in the pricing section. The State may renew this contract for any or all of the option
                             periods specified, may exercise any of the renewal options early, and may exercise more than one
                             option at a time based on continuing need and favorable market conditions, when in the best
                             interest of the State. The contract may neither renew automatically nor renew solely at the
                             Vendor’s option.

                      3.2.2. Pricing for the renewal term(s), or the formula for determining price, is shown in the pricing
                             section of this contract.

                      3.2.3. The State reserves the right to renew for a total of 9 (nine) years in any one of the following
                             manners, subject to mutual written agreement as to pricing and other terms of such renewal and
                             upon at least sixty (60) days’ advance notice:

                                 3.2.3.1 One renewal covering the entire renewal allowance;

                                 3.2.3.2 Individual one-year renewals up to and including the entire renewal allowance; or

                                 3.2.3.3 Any combination of full or partial year renewals up to and including the entire renewal
                                         allowance.

           3.3        TERMINATION FOR CAUSE: The State may terminate this contract, in whole or in part, immediately upon
                      notice to the Vendor if: (a) the actions or inactions of the Vendor, its agents, employees or subcontractors
                      have caused, or would reasonably be expected to cause, jeopardy to health, safety, or property, and, in
                      the reasonable determination of the State, is incapable of being cured, or (b) the Vendor has notified the
                      State that it is unable or unwilling to perform the contract.

                      If Vendor fails to perform to the State’s satisfaction any material requirement of this contract, is in
                      violation of a material provision of this contract, or the State determines that the Vendor lacks the

                                                                                                                                 11
State of Illinois Chief Procurement Office General Services
Contract
V. 18.2
                      Case 1:20-cv-03962-LJL Document 70-4 Filed 08/24/20 Page 13 of 38
                      financial resources to perform the contract, the State shall provide written notice to the Vendor to cure
                      the problem identified within the period of time specified in the State’s written notice, which shall in no
                      event be less than ten (10) business days. If not cured by that date the State may either: (a) immediately
                      terminate the contract without additional written notice or (b) enforce the terms and conditions of the
                      contract.

                      For termination due to any of the causes contained in this Section, the State retains its rights to seek any
                      available legal or equitable remedies and damages.

           3.4        TERMINATION FOR CONVENIENCE: The State may, for its convenience and with thirty (30) days prior
                      written notice to Vendor, terminate this contract in whole or in part and without payment of any penalty
                      or incurring any further obligation to the Vendor.

           3.5        PAYMENT UPON TERMINATION. Upon submission of invoices and proof of claim, the Vendor shall be
                      entitled to compensation for supplies and services provided in compliance with this contract up to and
                      including the date of termination, including payment on a pro rata basis (based on level of effort) for work
                      in progress.

           3.6        AVAILABILITY OF APPROPRIATION: This contract is contingent upon and subject to the availability of
                      funds. The State, at its sole option, may terminate or suspend this contract, in whole or in part, without
                      penalty or further payment being required, if (1) the Illinois General Assembly or the federal funding
                      source fails to make an appropriation sufficient to pay such obligation, or if funds needed are insufficient
                      for any reason (30 ILCS 500/20-60), (2) the Governor decreases the Department’s funding by reserving
                      some or all of the Department’s appropriation(s) pursuant to power delegated to the Governor by the
                      Illinois General Assembly, or (3) the Department determines, in its sole discretion or as directed by the
                      Office of the Governor, that a reduction is necessary or advisable based upon actual or projected
                      budgetary considerations. Contractor will be notified in writing of the failure of appropriation or of a
                      reduction or decrease.




                                                                                                                                12
State of Illinois Chief Procurement Office General Services
Contract
V. 18.2
                      Case 1:20-cv-03962-LJL Document 70-4 Filed 08/24/20 Page 14 of 38



4.         STANDARD BUSINESS TERMS AND CONDITIONS

           4.1        PAYMENT TERMS AND CONDITIONS:

                      4.1.1      Payment and Late Payment: Within thirty (30) days after receipt of a properly submitted invoice,
                                 IDES will make full payment of such invoice by submitting it to the Illinois Office of the Comptroller
                                 for payment. Payments, including late payment charges, will be paid in accordance with the State
                                 Prompt Payment Act and rules when applicable. 30 ILCS 540; 74 III. Adm. Code 900. This shall be
                                 Vendor’s sole monetary remedy for late payments by the State; Vendor retains all other rights
                                 and remedies hereunder and at law and in equity, and Vendor may halt the services and/or
                                 terminate this Contract upon thirty (30) days’ prior written notice if full payment of a properly
                                 submitted invoice is not made on a timely basis and is not then made within such notice period.
                                 Payment terms contained on Vendor’s invoices shall have no force and effect.

                      4.1.2      Minority Contractor Initiative: Any Vendor awarded a contract under Section 20-10, 20-15, 20-25
                                 or 20-30 of the Illinois Procurement Code (30 ILCS 500) of $1,000 or more is required to pay a fee
                                 of $15. The Comptroller shall deduct the fee from the first check issued to the Vendor under the
                                 contract and deposit the fee in the Comptroller’s Administrative Fund. 15 ILCS 405/23.9.

                      4.1.3      Expenses: The State will not pay for supplies provided or services rendered, including related
                                 expenses, incurred prior to the execution of this contract by the Parties even if the effective date
                                 of the contract is prior to execution.

                      4.1.4      Prevailing Wage: As a condition of receiving payment Vendor must (i) be in compliance with the
                                 contract, (ii) pay its employees prevailing wages when required by law, (iii) pay its suppliers and
                                 subcontractors according to the terms of their respective contracts, and (iv) provide lien waivers
                                 to the State upon request. Examples of prevailing wage categories include public works, printing,
                                 janitorial, window washing, building and grounds services, site technician services, natural
                                 resource services, security guard and food services. The prevailing wages are revised by the
                                 Illinois Department of Labor (DOL) and are available on DOL’s official website, which shall be
                                 deemed proper notification of any rate changes under this subsection. Vendor is responsible for
                                 contacting DOL at 217-782-6206 or (http://www.state.il.us/agency/idol/index.htm) to ensure
                                 understanding of prevailing wage requirements.

                      4.1.5      Federal Funding: This contract may be partially or totally funded with Federal funds. If Federal
                                 funds are expected to be used, then the percentage of the good/service paid using Federal funds
                                 and the total Federal funds expected to be used will be provided to the awarded Vendor in the
                                 notice of intent to award.

                      4.1.6      Invoicing: By submitting an invoice, Vendor certifies that the supplies or services provided meet
                                 all requirements of the contract, and the amount billed and expenses incurred are as allowed in
                                 the contract. Invoices for supplies purchased, services performed and expenses incurred through
                                 June 30 of any year must be submitted to the State no later than July 31 of that year; otherwise
                                 Vendor may have to seek payment through the Illinois Court of Claims. 30 ILCS 105/25. All
                                 invoices are subject to statutory offset. 30 ILCS 210.

                                 4.1.6.1 Vendor shall not bill for any taxes unless accompanied by proof that the State is subject
                                         to the tax. If necessary, Vendor may request the applicable Agency’s state tax exemption
                                         number and federal tax exemption information.
                                                                                                                                     13
State of Illinois Chief Procurement Office General Services
Contract
V. 18.2
                      Case 1:20-cv-03962-LJL Document 70-4 Filed 08/24/20 Page 15 of 38


                                 4.1.6.2 Vendor shall invoice at the completion of this contract unless invoicing is tied in this
                                         contract to milestones, deliverables, or other invoicing requirements agreed to in the
                                         contract (which it is, as stated above).

                      Send invoices to:

                                                              Agency:                  Illinois Department of Employment
                                                                                       Security

                                                              Attn:                    Thomas Revane

                                                              Address:                 33 South State Street, 11th floor

                                                              City, State Zip          Chicago, Illinois 60603

                            See attached BidBuy Purchase Order

                         For procurements conducted in BidBuy, the Agency may include in this contract the BidBuy Purchase
                      Order as it contains the Bill To address.

           4.2        ASSIGNMENT: This contract may not be assigned, transferred in whole or in part by Vendor without the
                      prior written consent of the State, and State may not assign this contract other than to another State
                      agency or department without Vendor’s prior written consent.

           4.3        SUBCONTRACTING: For purposes of this section, subcontractors are those specifically hired to perform
                      all or part of the work covered by the contract. Vendor must receive prior written approval before use of
                      any subcontractors in the performance of this contract. Vendor shall describe, in an attachment if not
                      already provided, the names and addresses of all authorized subcontractors to be utilized by Vendor in
                      the performance of this contract, together with a description of the work to be performed by the
                      subcontractor and the anticipated amount of money that each subcontractor is expected to receive
                      pursuant to this contract. If required, Vendor shall provide a copy of any subcontracts within fifteen (15)
                      days after execution thereof. All subcontracts must include the same certifications that Vendor must
                      make as a condition of this contract. Vendor shall include in each subcontract the subcontractor
                      certifications as shown on the Standard Certification form available from the State. If at any time during
                      the term of the Contract, Vendor adds or changes any subcontractors, then Vendor must promptly notify,
                      by written amendment to the Contract, the State Purchasing Officer or the Chief Procurement Officer of
                      the names and addresses and the expected amount of money that each new or replaced subcontractor
                      will receive pursuant to the Contract. 30 ILCS 500/20-120.

           4.4        AUDIT/RETENTION OF RECORDS: Vendor and its subcontractors shall maintain books and records
                      relating to the performance of the contract or subcontract and necessary to support amounts charged to
                      the State pursuant the contract or subcontract. Books and records, including information stored in
                      databases or other computer systems, shall be maintained by the Vendor for a period of three (3) years
                      from the later of the date of final payment under the contract or completion of the contract, and by the
                      subcontractor for a period of three (3) years from the later of final payment under the term or completion
                      of the subcontract. If Federal funds are used to pay contract costs, the Vendor and its subcontractors
                      must retain their respective records for five (5) years. Books and records required to be maintained under
                      this section shall be available for review or audit by representatives of: the procuring Agency, the Auditor
                      General, the Executive Inspector General, the Chief Procurement Officer, State of Illinois internal auditors
                      or other governmental entities with monitoring authority, upon reasonable notice and during normal
                                                                                                                                14
State of Illinois Chief Procurement Office General Services
Contract
V. 18.2
                      Case 1:20-cv-03962-LJL Document 70-4 Filed 08/24/20 Page 16 of 38


                      business hours. Vendor and its subcontractors shall cooperate fully with any such audit and with any
                      investigation conducted by any of these entities. Failure to maintain books and records required by this
                      section shall establish a presumption in favor of the State for the recovery of any funds paid by the State
                      under this contract or any subcontract for which adequate books and records are not available to support
                      the purported disbursement. The Vendor or subcontractors shall not impose a charge for audit or
                      examination of the Vendor’s or subcontractor’s books and records. 30 ILCS 500/20-65.

           4.5        TIMING: The parties will each perform their respective obligations in a timely manner and in accordance
                      with the agreed-upon project plan. Vendor will notify the State promptly in the event of any known or
                      expected material delay. Vendor shall continue to perform its obligations while any dispute concerning
                      the contract is being resolved unless otherwise directed by the State, without limiting the parties’
                      termination rights and other rights and remedies at law or in equity.

           4.6        NO WAIVER OF RIGHTS: Except as specifically waived in writing, failure by a Party to exercise or enforce
                      a right does not waive that Party’s right to exercise or enforce that or other rights in the future.

           4.7        FORCE MAJEURE: Failure by either Party to perform its duties and obligations will be excused by
                      unforeseeable circumstances beyond its reasonable control and not due to its negligence, including acts
                      of nature, acts of terrorism, riots, labor disputes, fire, flood, explosion, and governmental prohibition. The
                      non-declaring Party may cancel the contract without penalty if performance does not resume within thirty
                      (30) days of the declaration.

           4.8        CONFIDENTIAL INFORMATION: Each Party to this contract, including its agents and subcontractors, may
                      have or gain access to confidential data or information owned or maintained by the other Party in the
                      course of carrying out its responsibilities under this contract. Vendor shall presume all information
                      received from the State or to which it gains access pursuant to this contract is confidential. Vendor
                      information, unless clearly marked as confidential and exempt from disclosure under the Illinois Freedom
                      of Information Act, shall be considered public. No confidential data collected, maintained, or used in the
                      course of performance of the contract shall be disseminated except as authorized or required by law, rule,
                      regulation, subpoena, or summons and with the written consent of the disclosing Party, either during the
                      period of the contract or thereafter. The receiving Party must return any and all data collected,
                      maintained, created or used in the course of the performance of the contract, in whatever form it is
                      maintained, promptly at the end of the contract, or earlier at the request of the disclosing Party, or notify
                      the disclosing Party in writing of its destruction, except that Vendor may retain copies of any such data,
                      other than personally identifiable information, upon which it has relied to perform the services as part of
                      its work papers, subject to its confidentiality obligations hereunder. The foregoing obligations shall not
                      apply to confidential data or information lawfully in the receiving Party’s possession prior to its acquisition
                      from the disclosing Party; received in good faith from a third Party not subject to any confidentiality
                      obligation to the disclosing Party; now is or later becomes publicly known through no breach of
                      confidentiality obligation by the receiving Party; or is independently developed by the receiving Party
                      without the use or benefit of the disclosing Party’s confidential information.

           4.9        USE AND OWNERSHIP: Except for Vendor Technology contained therein, all work product or deliverables
                      created by Vendor for delivery to the State under this contract, whether written documents or data, goods
                      or deliverables of any kind (the “work” or “Deliverables”), shall be deemed work for hire under copyright

                                                                                                                                   15
State of Illinois Chief Procurement Office General Services
Contract
V. 18.2
                      Case 1:20-cv-03962-LJL Document 70-4 Filed 08/24/20 Page 17 of 38


                      law and all intellectual property and other laws, and the State of Illinois is granted sole and exclusive
                      ownership to all such work, unless otherwise agreed in writing. Vendor hereby assigns to the State all
                      right, title, and interest in and to such work including any related intellectual property rights, and/or
                      waives any and all claims that Vendor may have to such work including any so-called "moral rights" in
                      connection with the work. Vendor acknowledges the State may use the work product for any purpose.
                      Confidential data or information contained in such work shall be subject to confidentiality provisions of
                      this contract. For purposes of this Contract (i) “Technology” means works of authorship, materials,
                      information, and other intellectual property, and (ii) “Vendor Technology” means all Technology created
                      prior to or independently of the performance of the Services by Vendor or its subcontractors, or created
                      by Vendor or its subcontractors as a tool for their use in performing the Services, plus any modifications
                      or enhancements thereto and derivative works thereon. Vendor grants to the State a non-exclusive, fully-
                      paid up perpetual license to use any Vendor Technology included in the Deliverables in connection with
                      its use of the Deliverables. Except for the foregoing license grant, Vendor or its licensors retains all rights
                      in and to all Vendor Technology. To the extent any Vendor Technology provided to the State hereunder
                      constitutes inventory within the meaning of section 471 of the Internal Revenue Code, such Vendor
                      Technology is licensed to the State by Vendor as agent for Deloitte Consulting Product Services LLC on the
                      terms and conditions contained herein. The rights granted in this Section do not apply to any Technology
                      that is subject to a separate license agreement between the State and any third party (including Vendor’s
                      affiliates). The rights and license granted hereunder are subject to full payment for the services giving rise
                      to the applicable Deliverable. Vendor’s proprietary uFACTS for PUA/DUA tool shall be deemed Vendor
                      Technology and subject to the foregoing license provided that it shall only be used by the State for
                      PUA/DUA.

           4.10       INDEMNIFICATION AND LIABILITY: The Vendor shall indemnify and hold harmless the State of Illinois, its
                      agencies, officers, employees, agents and volunteers from any and all costs, demands, expenses, losses,
                      claims, damages, liabilities, settlements and judgments, including in-house and contracted attorneys’ fees
                      and expenses, arising out of third party claims for: (a) any actual or alleged death or bodily injury to any
                      person or damage to any real or tangible personal property, to the extent caused by Vendor’s negligent
                      performance; or (b) any actual or alleged claim that the work provided under this contract infringe,
                      misappropriate, or otherwise violate any intellectual property (patent, copyright, trade secret, or
                      trademark) rights of a third party, except to the extent that such infringement or misappropriation or
                      violation arises from, or could have been avoided but for (a) the State’s modification of the work or use
                      thereof in a manner not contemplated by this contract, (b) the failure of the State to use in a reasonably
                      prompt manner any corrections or modifications that were provided to the State by Vendor to make their
                      use non-infringing, non-misappropriating, or non-violating, as applicable, while providing, substantially
                      the same functionality, (c) information or materials provided by the State, or (d) the use of the work with
                      products not contemplated by this Contract nor approved in writing by Vendor. In accordance with Article
                      VIII, Section 1(a),(b) of the Constitution of the State of Illinois and 1973 Illinois Attorney General Opinion
                      78, the State may not indemnify private parties absent express statutory authority permitting the
                      indemnification. Except for damage to persons and property and Vendor’s indemnification obligations
                      under this Section, the State agrees that Vendor shall not be liable for any claims, liabilities, or expenses
                      relating to this Contract or the services hereunder for an aggregate amount in excess of the fees paid or


                                                                                                                                   16
State of Illinois Chief Procurement Office General Services
Contract
V. 18.2
                      Case 1:20-cv-03962-LJL Document 70-4 Filed 08/24/20 Page 18 of 38


                      payable by the State to Vendor pursuant to this Contract. Neither Party shall be liable for incidental,
                      special, consequential, or punitive damages.

           4.11       INSURANCE: Vendor shall, at all times during the term of this contract and any renewals or extensions,
                      maintain and provide a Certificate of Insurance including the State as an additionally insured for all
                      required insurance. Certificates may not be canceled until at least thirty (30) days’ notice has been
                      provided to the State. Vendor shall provide: (a) General Commercial Liability insurance in the amount of
                      $1,000,000 per occurrence (Combined Single Limit Bodily Injury and Property Damage) and $2,000,000
                      Annual Aggregate; (b) Auto Liability, including Hired Auto and Non-owned Auto (Combined Single Limit
                      Bodily Injury and Property Damage), in amount of $1,000,000 per accident; and (c) Worker’s
                      Compensation Insurance in the amount required by law. Insurance shall not limit Vendor’s obligation to
                      indemnify, defend, or settle any claims pursuant to Section 4.10 above.

           4.12       INDEPENDENT CONTRACTOR: Vendor shall act as an independent contractor and not an agent or
                      employee of, or joint venture with the State. All payments by the State shall be made on that basis.

           4.13       SOLICITATION AND EMPLOYMENT: Vendor shall not employ any person employed by the State during
                      the term of this contract to perform any work under this contract. Vendor shall give notice immediately
                      to the Agency’s director if Vendor solicits or intends to solicit State employees to perform any work under
                      this contract.

           4.14       COMPLIANCE WITH THE LAW: The Vendor, its employees, agents, and subcontractors shall comply with
                      all applicable federal, state, and local laws, rules, ordinances, regulations, orders, federal circulars and all
                      license and permit requirements in the performance of this contract. Vendor shall be in compliance with
                      applicable tax requirements and shall be current in payment of such taxes. Vendor shall obtain at its own
                      expense, all licenses and permissions necessary for the performance of this contract.

           4.15       BACKGROUND CHECK: Whenever the State deems it reasonably necessary for security reasons, the State
                      may conduct, at its expense, criminal and driver history background checks of Vendor’s and
                      subcontractor’s officers, employees or agents. Vendor or subcontractor shall immediately reassign any
                      individual who, in the opinion of the State, does not pass the background check.

           4.16       APPLICABLE LAW:

                      4.16.1 PREVAILING LAW: This contract shall be construed in accordance with and is subject to the laws
                      and rules of the State of Illinois.

                      4.16.2 EQUAL OPPORTUNITY: The Department of Human Rights’ Equal Opportunity requirements are
                      incorporated by reference. 44 ILL. ADM. CODE 750.

                      4.16.3 COURT OF CLAIMS; ARBITRATION; SOVEREIGN IMMUNITY: Any claim against the State arising
                      out of this contract must be filed exclusively with the Illinois Court of Claims. 705 ILCS 505/1. The State
                      shall not enter into binding arbitration to resolve any dispute arising out of this contract. The State of
                      Illinois does not waive sovereign immunity by entering into this contract.



                                                                                                                                    17
State of Illinois Chief Procurement Office General Services
Contract
V. 18.2
                      Case 1:20-cv-03962-LJL Document 70-4 Filed 08/24/20 Page 19 of 38


                      4.16.4 OFFICIAL TEXT: The official text of the statutes cited herein is incorporated by reference. An
                      unofficial version can be viewed at (www.ilga.gov/legislation/ilcs/ilcs.asp).

           4.17       ANTI-TRUST ASSIGNMENT: If Vendor does not pursue any claim or cause of action it has arising under
                      Federal or State antitrust laws relating to the subject matter of this contract, then upon request of the
                      Illinois Attorney General, Vendor shall assign to the State all of Vendor’s rights, title and interest in and to
                      the claim or cause of action.

           4.18       CONTRACTUAL AUTHORITY: The Agency that signs this contract on behalf of the State of Illinois shall be
                      the only State entity responsible for performance and payment under this contract. When the Chief
                      Procurement Officer or authorized designee or State Purchasing Officer signs in addition to an Agency,
                      he/she does so as approving officer and shall have no liability to Vendor. When the Chief Procurement
                      Officer or authorized designee or State Purchasing Officer signs a master contract on behalf of State
                      agencies, only the Agency that places an order or orders with the Vendor shall have any liability to the
                      Vendor for that order or orders.

           4.19       EXPATRIATED ENTITIES: Except in limited circumstances, no business or member of a unitary business
                      group, as defined in the Illinois Income Tax Act, shall submit a bid for or enter into a contract with a State
                      agency if that business or any member of the unitary business group is an expatriated entity

           4.20       NOTICES: Notices and other communications provided for herein shall be given in writing via electronic
                      mail whenever possible. If transmission via electronic mail is not possible, then notices and other
                      communications shall be given in writing via registered or certified mail with return receipt requested, via
                      receipted hand delivery, via courier (UPS, Federal Express or other similar and reliable carrier), or via
                      facsimile showing the date and time of successful receipt. Notices shall be sent to the individuals who
                      signed this contract using the contact information following the signatures. Each such notice shall be
                      deemed to have been provided at the time it is actually received. By giving notice, either Party may change
                      its contact information.

           4.21       MODIFICATIONS AND SURVIVAL: Amendments, modifications and waivers must be in writing and signed
                      by authorized representatives of the Parties. Any provision of this contract officially declared void,
                      unenforceable, or against public policy, shall be ignored and the remaining provisions shall be interpreted,
                      as far as possible, to give effect to the Parties’ intent. All provisions that by their nature would be expected
                      to survive, shall survive termination. In the event of a conflict between the State’s and the Vendor’s terms,
                      conditions and attachments, the State’s terms, conditions and attachments shall prevail.

           4.22       PERFORMANCE RECORD / SUSPENSION: Upon request of the State, Vendor shall meet to discuss
                      performance or provide contract performance updates to help ensure proper performance of the
                      contract. The State may consider Vendor’s performance under this contract and compliance with law and
                      rule to determine whether to continue the contract, suspend Vendor from doing future business with the
                      State for a specified period of time, or whether Vendor can be considered responsible on specific future
                      contract opportunities.



                                                                                                                                    18
State of Illinois Chief Procurement Office General Services
Contract
V. 18.2
                      Case 1:20-cv-03962-LJL Document 70-4 Filed 08/24/20 Page 20 of 38


           4.23       FREEDOM OF INFORMATION ACT: This contract and all related public records maintained by, provided
                      to or required to be provided to the State are subject to the Illinois Freedom of Information Act (FOIA) (50
                      ILCS 140) notwithstanding any provision to the contrary that may be found in this contract.

           4.24       SCHEDULE OF WORK: Any work performed on State premises shall be done during the hours designated
                      by the State and performed in a manner that does not interfere with the State and its personnel.

           4.25       WARRANTIES FOR SUPPLIES AND SERVICES:

                      4.25.1 The Vendor shall provide IDES with a nontransferable warranty for the period beginning upon the
                             Go-Live, as defined in Section 1.3.2, and ending 45 days thereafter (the “warranty period”). The
                             Vendor warrants that: (a) the uFACTS for PUA/DUA software is free from Severity 1 and Severity
                             2 material defects at the time of delivery, whereby a defect means that the Licensed Software is
                             not operating substantially in the manner described in this Contract and the documentation
                             provided to IDES, and Severity 1 and Severity 2 defects shall each be as defined in the SOW; and
                             (b) the Licensed Software as delivered by the Vendor contains no known nor reasonably
                             detectible, with reasonable due diligence, viruses or other disabling features or characteristics
                             and no electronic restraints or other disability devices or procedures. For any non-compliance
                             with the foregoing warranties during the i warranty period, the Vendor will, at no extra charge:
                             (a) provide all reasonable programming services to correct any such Severity 1 or Severity 2
                             defects in the uFACTS for PUA/DUA software identified in writing by the State during the warranty
                             period which the Vendor's diagnosis indicates were caused by a material defect in a materially
                             unaltered version of the delivered Licensed Software and/or installation by Vendor of same; and
                             (b) correct any non-conformance with the warranty set forth in subclause 4.25.1(b) above
                             identifed in writing by the State during the warranty period. The rights and duties imposed by this
                             Section are separate and independent of the rights and duties imposed elsewhere in this Contract.

                      4.25.1. Vendor warrants that the supplies furnished under this contract will: (a) comply with all federal
                              and state laws, regulations and ordinances pertaining to the manufacturing, packing, labeling, sale
                              and delivery of the supplies; (b) be of good title and be free and clear of all known liens and
                              encumbrances and; (c) not knowingly infringe any patent, copyright or other intellectual property
                              rights of any third party.

                      4.25.2. Vendor warrants that all services will be performed by trained and competent personnel. Vendor
                              shall monitor performances of each individual and shall, upon written request by the State,
                              promptly reassign any individual who does not perform in accordance with this contract, who is
                              disruptive or not respectful of others in the workplace, or who in any way violates the contract or
                              State policies.

           4.26       REPORTING, STATUS AND MONITORING SPECIFICATIONS: Vendor shall immediately notify the State of
                      any event that may have a material impact on Vendor’s ability to perform this contract.

                      EMPLOYMENT TAX CREDIT: Vendors who hire qualified veterans and certain ex-offenders may be eligible
                      for tax credits. 35 ILCS 5/216, 5/217. Please contact the Illinois Department of Revenue (telephone #:
                      217-524-4772) for information about tax credits.
                                                                                                                                19
State of Illinois Chief Procurement Office General Services
Contract
V. 18.2
                      Case 1:20-cv-03962-LJL Document 70-4 Filed 08/24/20 Page 21 of 38


5.         SUPPLEMENTAL PROVISIONS:

                      In the event of a conflict between the State’s and the Vendor’s terms, conditions, and attachments, the
                      State’s terms, conditions and attachments shall prevail.

                      STATE SUPPLEMENTAL PROVISIONS

                                 Required Federal Clauses, Certifications and Assurances

                                 Attachment B-2 (Federal Funding Certifications and Assurances).

                                 Agency Specific Terms and Conditions

                                 Attachment B-1 (IDES Supplemental Terms and Conditions)

                                 Other (describe)

                                 Attachment B-3 (Protection of Social Security Numbers:        Contractor/Subcontractor Policy
                                 Statement)

                                 Attachment A, Bank Files

           5.1.       VENDOR SUPPLEMENTAL PROVISIONS

                                 Attachment 1 (Statement of Work)




                                                                                                                            20
State of Illinois Chief Procurement Office General Services
Contract
V.18.2
           Case 1:20-cv-03962-LJL Document  70-4 Filed 08/24/20 Page 22 of 38
                                   IDES ATTACHMENTS



                                                        ATTACHMENT B-1

                                           IDES SUPPLEMENTAL TERMS AND CONDITIONS

1. Confidential Information – Section 1900; Part 603:
The Parties agree that if a conflict arises under the performance of this contract in construing the terms of this Section 1 of IDES
Supplemental Terms And Conditions, Confidential Information – Section 1900; Part 603, and any other provision of this Contract,
the terms of this Section 1 shall control.
     (a) In Vendor’s performance of this contract, it and its employees and agents will have access to documents, files, records
     or other information that are confidential within the meaning of Section 1900 of the Unemployment Insurance Act, 820 ILCS
     405/1900 (“Section 1900”), and federal regulations codified at 20 CFR Part 603, and in particular 20 CFR 603.9 (“Part 603”).
     VENDOR hereby assures and confirms that it and its employees and agents are subject to and shall comply with all
     provisions of Section 1900 and Part 603, including without limitation provisions pertaining to the protection from
     unauthorized use and/or disclosure of said confidential information and penalties for noncompliance. Protection from
     unauthorized use and/or disclosure specifically includes storage in a place physically secure from access by unauthorized
     persons, maintaining information in electronic formats such as magnetic tapes, discs, or on servers in such a way that
     unauthorized persons cannot obtain the information by any means, and undertaking precautions to ensure that only
     authorized employees and agents have access to said confidential information. Any dissemination or use of said
     confidential information other than for the purpose of this contract without the express written authority of the Director of
     IDES is specifically prohibited.
     (b) Vendor hereby certifies that all employees and agents who are given access to said confidential information under this
     contract shall be instructed about the confidentiality requirements contained in this Section 1 and that said employees and
     agents shall adhere to same, and agrees to report any infraction by any employee or agent to IDES fully and promptly.
     Vendor shall restrict access to said confidential information to only those employees and agents who require access in the
     performance of this contract. Vendor shall not subcontract this contract or any portion of this contract without the prior
     written approval of IDES, and any such subcontractor and said subcontractor’s employees and agents shall be expressly
     subject to the provisions of this Section 1. Notwithstanding any other provision of the contract to the contrary, this contract is
     subject to immediate cancellation by IDES for failure of Vendor or Vendor’s subcontractors or any of their employees or
     agents to adhere to the provisions of this Section 1.

2. Unemployment Insurance Contributions / Unemployment Insurance Employer Account Number:
Vendor certifies that:
     (a) Vendor is not delinquent in the payment of contributions, payments in lieu of contributions, penalties and/or interest as
     required of it under the Illinois Unemployment Insurance (UI) Act, nor does it owe any sums to the State because of
     overpaid UI benefits;
     (b) Vendor’s current and correct Illinois UI employer account number (if applicable) is:
         ; and
     (c) Vendor has disclosed its current and correct Federal Employer Identification Number (FEIN) in the space provided on
     the Taxpayer Identification Number form included in this contract, which is the same FEIN the Vendor has disclosed to the
     State for UI purposes.
Vendor acknowledges and agrees that if for any reason the Vendor’s FEIN changes, the Vendor shall immediately notify the
State of the new FEIN in writing, transmitted by telefax to the IDES Office of Legal Counsel at 312-793-2164, with such notice to
include reference to the applicable IDES or CMS contract number assigned to this contract. Upon receipt of such notice, all
further payments under this CONTRACT shall be processed under the new FEIN.
Vendor further acknowledges and agrees that the State has the right to withhold from any sum or sums otherwise payable to the
Vendor pursuant to this contract the amount(s) of any past due contributions, payments in lieu of contributions, penalties,
interest, and/or overpaid benefits it may owe under the UI Act, and to apply such amount(s) so withheld toward satisfaction of
any such past due contributions, payments in lieu of contributions, penalties, interest, and/or overpaid benefits, and hereby
expressly authorizes the State to do so.


Signature:                                                                        Date: April 24, 2020




B-1 (05-2017)
                      Case 1:20-cv-03962-LJL Document 70-4 Filed 08/24/20 Page 23 of 38

                                                      STATE OF ILLINOIS
                                           FORMS B CERTIFICATIONS AND DISCLOSURES
BidBuy Reference #: Click here to enter text.                 Procurement/Contract #: 4100127387

This Forms B may be used when responding to an Invitation for Bid (IFB) or a Request for Proposal (RFP) if the vendor is
registered in the Illinois Procurement Gateway (IPG) and has an active State of Illinois Vendor Registration Number. The
IPG assigns a unique State of Illinois Vendor Registration Number and expiration date upon the Chief Procurement Office’s
acceptance of an IPG application.

If a vendor does not have an active State of Illinois Vendor Registration Number, then the vendor must complete and
submit Forms A with their response. Failure to do so may render the submission non-responsive and result in
disqualification.

Please read this entire section and provide the requested information as applicable. All parts in Forms B must be
completed in full and submitted along with the vendor’s response.

1.         Certification of Illinois Procurement Gateway Registration
           My business has an active State of Illinois Vendor Registration Number.

           To ensure that you have an active registration in the IPG, search for your business name in the IPG Registered
           Vendor Directory. If your company does not appear in the search results, then you do not have an active IPG
           registration.

           State of Illinois Vendor Registration Number: 03640180

           IPG Expiration Date: January 28, 2021

2.         Certification Timely to this Solicitation or Contract
           Vendor certifies it is not barred from having a contract with the State based upon violating the prohibitions related
           to either submitting/writing specifications or providing assistance to an employee of the State of Illinois by
           reviewing, drafting, directing, or preparing any invitation for bids, a request for proposal, or request of
           information, or similar assistance (except as part of a public request for such information). 30 ILCS 500/50-10.5(e).
               Yes     No

3.         Disclosure of Lobbyist or Agent (Complete only if bid, offer, or contract has an annual value over $50,000)
           Is your company or parent entity(ies) represented by or do you or your parent entity(ies) employ a lobbyist
           required to register under the Lobbyist Registration Act (lobbyist must be registered pursuant to the Act with the
           Secretary of State) or an agent who has communicated, is communicating, or may communicate with any State
           officer or employee concerning the bid or offer? If yes, please identify each lobbyist and agent, including the
           name and address below.        Yes    No

           If yes, please identify each lobbyist and agent, including the name and address below. If you have a lobbyist that
           does not meet the criteria, then you do not have to disclose the lobbyist’s information. Additional rows may be
           inserted into the table or an attachment may be provided if needed.




State of Illinois Chief Procurement Office General Services                                                                  1
FORMS B Certifications and Disclosures
V.20.1
                      Case 1:20-cv-03962-LJL Document 70-4 Filed 08/24/20 Page 24 of 38

                                                      STATE OF ILLINOIS
                                           FORMS B CERTIFICATIONS AND DISCLOSURES
     Name                                                 Address                    Relationship to Disclosing Entity
     N/A


           Describe all costs/fees/compensation/reimbursements related to the assistance provided by each representative
           lobbyist or other agent to obtain this Agency contract: No lobbyist or agent employed by or working on behalf
           of Deloitte Consulting LLP has had any contact or communication with any State officer or employee concerning
           this bid or offer.

4.         Disclosure of Current and Pending Contracts
           Complete only if: (a) your business is for-profit and (b) the bid, offer, or contract has an annual value over
           $50,000. Do not complete if you are a not-for-profit entity.

              Yes     No. Do you have any contracts, pending contracts, bids, proposals, subcontracts, leases or other
           ongoing procurement relationships with units of State of Illinois government?

           If “Yes”, please specify below. Additional rows may be inserted into the table or an attachment in the same format
           may be provided if needed.

            Agency                         Project Title                  Status         Value                   Contract
                                                                                                          Reference/P.O./Illinois
                                                                                                          Procurement Bulletin #
     Department of                Integrated Eligibility   Contract                $332,459,324        Procurement Bulletin #
     Healthcare and               System Implementation                                                2012-00-015
     Family Services              (Deloitte Consulting)
     Department of                Systems Integrator for   Contract                $164,016,144        Procurement Bulletin #
     Innovation and               the Enterprise Resources                                             22033761
     Technology                   Planning (ERP) Solution
                                  – Work Packets #1, #2 &
                                  #5
                                  (Deloitte Consulting)
     Department of                IT Resources Multi Step  Contract                N/A                 Procurement Bulletin #
     Central                      Provider                                                             22034078
     Management                   (Deloitte Consulting)
     Services
     Cook County                  Health & Group Benefits           Contract       $1,046,000          Procurement Bulletin #
     Department of Risk           Consulting                                                           1830-17616
     Management                   (Deloitte Consulting)
     City of Chicago              ERM Consulting Services           Proposal       Pending             Procurement Bulletin #
                                  (Deloitte & Touche)                                                  1189037

5.         Signature
           As of the date signed below, I certify that:
           •    My business’ information and the certifications made in the Illinois Procurement Gateway are truthful and
                accurate.
           •    The certifications and disclosures made in this Forms B are truthful and accurate.

State of Illinois Chief Procurement Office General Services                                                                         2
FORMS B Certifications and Disclosures
V.20.1
                      Case 1:20-cv-03962-LJL Document 70-4 Filed 08/24/20 Page 25 of 38

                                                      STATE OF ILLINOIS
                                           FORMS B CERTIFICATIONS AND DISCLOSURES
This Forms B is signed by an authorized officer or employee on behalf of the bidder, offeror, or vendor pursuant to Sections
50-13 and 50-35 of the Illinois Procurement Code, and the affirmation of the accuracy of the financial disclosures is made
under penalty of perjury.

This disclosure information is submitted on behalf of:
Vendor Name: Deloitte Consulting LLP                              Phone: (312) 486-4483
Street Address: 111 South Wacker                                  Email: akagan@deloitte.com
City, State, Zip: Chicago, IL 60606                               Vendor Contact: Al Kagan


Signature:                                                                Date: April 24, 2020
Printed Name: Allan Kagan
Title: Principal




State of Illinois Chief Procurement Office General Services                                                              3
FORMS B Certifications and Disclosures
V.20.1
                      Case 1:20-cv-03962-LJL Document 70-4 Filed 08/24/20 Page 26 of 38

                                                         STATE OF ILLINOIS
                                                  TAXPAYER IDENTIFICATION NUMBER

I certify that:
The number shown on this form is my correct taxpayer identification number (or I am waiting for a number to be issued to me),
and
I am not subject to backup withholding because: (a) I am exempt from backup withholding, or (b) I have not been notified by the
Internal Revenue Service (IRS) that I am subject to backup withholding as a result of a failure to report all interest or dividends,
or (c) the IRS has notified me that I am no longer subject to backup withholding, and
I am a U.S. person (including a U.S. resident alien).
           •          If you are an individual, enter your name and SSN as it appears on your Social Security Card.
           •          If you are a sole proprietor, enter the owner’s name on the name line followed by the name of the business
                      and the owner’s SSN or EIN.
           •          If you are a single-member LLC that is disregarded as an entity separate from its owner, enter the owner’s
                      name on the name line and the D/B/A on the business name line and enter the owner’s SSN or EIN.
           •          If the LLC is a corporation or partnership, enter the entity’s business name and EIN and for corporations,
                      attach IRS acceptance letter (CP261 or CP277).
           •          For all other entities, enter the name of the entity as used to apply for the entity’s EIN and the EIN.
           Name: Al Kagan
           Business Name: Deloitte Consulting LLP
           Taxpayer Identification Number:
                      Social Security Number: Click here to enter text.
                                             or
                      Employer Identification Number: XX-XXXXXXX
           Legal Status (check one):
               Individual                                          Governmental
               Sole Proprietor                                     Nonresident alien
               Partnership                                         Estate or trust
               Legal Services Corporation                          Pharmacy (Non-Corp.)
               Tax-exempt                                          Pharmacy/Funeral Home/Cemetery (Corp.)
               Corporation providing or billing                    Limited Liability Company
               medical and/or health care services                 (select applicable tax classification)
               Corporation NOT providing or billing                     C = corporation
               medical and/or health care services                      P = partnership



           Signature of Authorized Representative:

           Date: April 24, 2020


State of Illinois Chief Procurement Office General Services                                                                      4
FORMS B Certifications and Disclosures
V.20.1
                      Case 1:20-cv-03962-LJL IDES ATTACHMENTS
                                             Document 70-4 Filed 08/24/20 Page 27 of 38
                                                              ATTACHMENT B-3
                                                    PROTECTION OF SOCIAL SECURITY NUMBERS
                                                     CONTRACTOR/SUBCONTRACTOR POLICY STATEMENT

The Identity Protection Act, 5 ILCS 179/1 et seq. (“IPA”), requires the Illinois Department of Employment Security (“IDES”) to implement certain policies
and procedures to protect Social Security numbers (“SSN” or “SSNs”) used in the administration of IDES programs and services, including SSNs
disclosed to other entities when disclosure is necessary to the performance of IDES duties and responsibilities. Under the IPA, before SSNs may be
disclosed to contractors or subcontractors IDES must obtain in writing the policies the contractors or subcontractors will follow to protect the disclosed
SSNs in accord with the requirements of the IPA.
This policy statement will serve as written acknowledgement by the undersigned contractor or subcontractor (“Recipient”) that any and all SSNs
disclosed by IDES will be protected in accord with the policies set forth herein:
1.           The Recipient acknowledges that any SSNs disclosed by IDES will be utilized solely for the specific purpose(s) and use(s) identified in the
      pertaining contract, subcontract, grant, subgrant, or other agreement between IDES and the Recipient (“Agreement”). The Recipient affirms that
      it will not utilize any disclosed SSNs other than for said purpose(s) and use(s) without the prior written consent of IDES, and that it will not archive
      or retain any disclosed SSNs in any manner, form, or format after the termination of the Agreement.
2.          The Recipient affirms that only the officers and employees of the Recipient who have a need to access disclosed SSNs for the purpose(s)
      and use(s) identified in the Agreement will have access to disclosed SSNs. The Recipient also affirms that it is responsible for enforcing this
      restriction of access to disclosed SSNs, and that all of the officers and employees of the Recipient who will have access to disclosed SSNs have
      been trained to protect the confidentiality of SSNs in accord with this policy statement. Training shall include instructions on proper handling of
      disclosed SSNs from receipt through disposal (see Paragraph 7).

3.         The Recipient acknowledges that all SSNs disclosed by IDES are confidential and will be protected from unauthorized use and/or
      disclosure. Protection from unauthorized use and/or disclosure includes:
      a) Restricting access to disclosed SSNs to authorized personnel in accord with Paragraph 2;
      b) Storing materials, documents, or media containing disclosed SSNs in a place and/or manner physically secure from access by
           unauthorized persons;
      c) Maintaining disclosed SSNs reduced to electronic or digital media or formats such as magnetic tapes, hard drives, flash drives, CDs or
           server-based applications in such a way that unauthorized persons cannot access or obtain disclosed SSNs by any means; and
      d) Applying security measures to computer systems ensuring that only authorized personnel will have access to disclosed SSNs accessible
           through said computer systems.
4.         The Recipient affirms that it will comply with all applicable laws, regulations, and State and federal legal authorities relating to the
      protection of disclosed SSNs, including, without limitation, as applicable:
      a) Federal regulations codified at 20 CFR 603 pertaining to recipients of unemployment compensation information;
      b) The Illinois Data Processing Confidentiality Act, 30 ILCS 585/0.01 et seq.;
      c) Section 1900 of the Illinois Unemployment Insurance Act, 820 ILCS 405/1900; and
      d) Section 10(c)(1) of the IPA, 5 ILCS 179/10(c)(1).
5.         The Recipient affirms that it will not subcontract, subgrant, or otherwise transfer or assign any of the Recipient’s duties or obligations involving
      disclosed SSNs under the Agreement without the prior written consent of IDES, and/or the approval and/or execution of an appropriate
      subcontract, subgrant, or other third-party agreement by IDES.
6.         The Recipient affirms that it will retain records of access to and use of disclosed SSNs for any period required by applicable law and will
      allow on-site inspections by any regulatory authority if and to the extent required by applicable law to verify SSN security and usage.
7.         The Recipient acknowledges that the materials, documents, or media of any type or form that contain SSNs disclosed by IDES are the
      property of and shall be returned to IDES upon request. The Recipient also acknowledges that it is responsible for the disposal of said materials,
      documents, or media upon termination of the Agreement. “Disposal”” means the return or delivery of said materials, documents, or media to IDES,
      or the destruction of same, as directed by IDES.


                                                               Recipient

Name: Allan Kagan
                                                               (Print)

By:
                                                               (Signature)

Title: Principal


Date: April 24, 2020
        Case 1:20-cv-03962-LJL Document 70-4 Filed 08/24/20 Page 28 of 38



                                ATTACHMENT 1 - STATEMENT OF WORK

This Statement of Work (SOW) is by and between Deloitte Consulting LLP (“Deloitte”) and The State of
Illinois Department of Employment Security (The “State” or “IDES”), effective as of April 24, 2020, and is
governed by Contract No. 4100127387, dated as of April 24, 2020, (“Contract”) and is attached thereto
as Attachment 1 and incorporated therein. In the event of conflict between the Contract and this SOW,
the terms and conditions of the Contract shall prevail.

Project Approach:
Deloitte will implement a cloud-based version of our Unemployment Framework for Automated Claim &
Tax Services (uFACTS) solution to meet Pandemic Unemployment Assistance (PUA) requirements of the
CARES Act and UI Disaster Unemployment Assistance (DUA) claims. The solution provides the State
Pandemic Unemployment Assistance (PUA) functionality necessary to support the CARES act, including
processing the additional claims load and making PUA and PFUC payments. The solution also supports
any regular DUA declarations, providing the State with a DUA solution.

Functional Overview
uFACTS is designed to let the State define and operate PUA/DUA programs. System administrators can
define program parameters for PUA and DUA benefit programs. The administrator enters the proper
program parameters (effective dates, eligibility criteria, monetary parameters, etc.) and creates the
program. The system creates the new program type and name and creates the necessary flows to allow
claimants to apply for and, if eligible, receive benefits.

uFACTS for PUA/DUA meets the following high-level functional requirements:

    •   PUA/DUA Program Setup - The system allows staff to administer the program parameters such
        as begin date, incident date, declaration date, etc. and to successfully establish the program.
    •   Initial Screening – the system allows claimants to respond to initial screening questions. These
        questions determine whether the claimant is most likely a traditional State UI claimant or
        PUA/DUA claimant. If the claimant is a traditional UI claimant, they are directed to file an initial
        claim with the existing State UI application. If the claimant is a PUA/DUA claimant, they are
        directed to the uFACTS Initial Claims functionality.
    •   Initial Claim - uFACTS for PUA/DUA provides a responsive web framework solution which
        captures the complete PUA/DUA UI claim process per USDOL UIPL rules and regulations. The
        initial claims application collects pertinent claimant information upfront, and in detail, to
        increase the timeliness and accuracy of downstream processes. Claimants are required to create
        a user id and password for uFACTS for PUA/DUA during the initial claim process.
    •   Monetary Determination - For PUA/DUA claims, uFACTS establishes the PUA/DUA monetary
        determination based on the earnings information provided by claimant during claim intake
        process and uses configurable minimum PUA/DUA WBA and maximum PUA/DUA WBA values
        established during the PUA/DUA Program Setup. Benefit amounts are recomputed based on
        revised earnings information.
    •   Certifications – uFACTS for PUA/DUA provides weekly continued claim certifications
        functionality. uFACTS displays the questions based on the current program type of the claimant.
        Case 1:20-cv-03962-LJL Document 70-4 Filed 08/24/20 Page 29 of 38



       It can accept the weekly certifications on both personal computers and mobile devices due to its
       responsive web capabilities.
   •   Payments - uFACTS for PUA/DUA generates, through the State’s payment vendors, payments to
       eligible PUA/DUA claimants that have completed a weekly certification. The process determines
       the weekly amount based on the State’s rules for PUA/DUA weekly benefit amounts, as well as
       PFUC. A nightly file is generated to the State’s current payment vendor(s) to generate the
       payment via direct deposit or debit card. Overpayments established within the system can be
       offset against future payments.
   •   Adjudication - The main purpose of Adjudication is to help staff determine eligibility for
       PUA/DUA benefits when issues arise that should potentially prevent payment of benefits.
       uFACTS has workflow to intelligently route issues to an adjudicator’s workflow inbox. This
       process allows the State to set rules to route the issue to the right adjudicator, using criteria
       such as the priority of the issue to the business, the skill set of the adjudicator and the
       timeliness due date of the issue.
   •   Accounting - The uFACTS for PUA/DUA Fiscal Reporting component tracks all payments made at
       the claimant level by week, and reports and interface files are generated to allow recording of
       summary transactions in the State’s accounting system.
   •   Workflow - The uFACTS for PUA/DUA Solution provides workflow functionality through the
       integrated Business Process Framework powered by IBM Case Foundation.


uFACTS for PUA/DUA

uFACTS for PUA/DUA is a component-based, multi-tiered architecture. It has been designed specifically
to address agency UI needs. The uFACTS Technical Architecture provides the State a system that meets
the functional requirements of PUA. Our uFACTS for PUA/DUA Technical Architecture:
    1. Is built-on n-tiered, component-based open framework to support the needs of the PUA/DUA
        processes.
    2. Is built on Microsoft .NET programming stack, including ASP.NET and C# for its core application,
        jQuery JavaScript libraries.
    3. Uses pre-configured components whenever possible to reduce development, testing, and
        implementation time.
    4. Adheres to Service-Oriented Architecture (SOA) design principles to reuse business logic,
        reducing integration complexities.
    5. Is a modular solution that eases integration with other components or systems, such as COTS
        products, federal systems, and other State agencies.
    6. Is based on a modern architectural design that provides extensibility and scalability.
    7. Is designed with data accuracy and integrity, policy and business logic, and automated workflow
        and incorporates integrated, intelligent workload management and distribution to help improve
        business process efficiency.

Technical Architecture uFACTS for PUA

The following graphic depicts the model Cloud deployment of uFACTS for PUA/DUA:
         Case 1:20-cv-03962-LJL Document 70-4 Filed 08/24/20 Page 30 of 38




Figure 1: uFACTS Production Environment



uFACTS for PUA/DUA will be hosted on US Regions of Amazon Web Services Commercial Cloud, which
operates under multiple security compliance programs, such as CSA, ISO, FedRAMP, FISMA and many
others.

User Authentication
uFACTS for PUA/DUA includes standard Microsoft Active Directory authentication for claimant and staff
users. It can integrate with enterprise Identity and Access Management (IAM) devices where available.

Interfaces
With the timely assistance of State business and technical staff, uFACTS for PUA/DUA will incorporate
the interfaces below as part of the implementation. These interfaces must be completed and tested in
order to place the DUA application in production. Supported interfaces will consist of:

Key Interfaces
    • Scanning and Indexing – for inbound paper documents such as wage verification documents,
        eligibility verification information, etc. Interfaces will need to be established to the uFACTS
        Document Management System
    • Printing – to generate outbound correspondence to the PUA/DUA claimant
    • Payment/Bank Interface – daily outbound payment file to existing bank or payment service
        (direct deposit or EBT)
    • Accounting– outbound interface to the State’s financial account system with summary
        transaction data.
    • UI Benefits System – Routine (automated and scheduled) interfaces that provide existing claim
        information along with the status of the claim including exhausted and ineligible claims, and
        Case 1:20-cv-03962-LJL Document 70-4 Filed 08/24/20 Page 31 of 38



        claimant wage information. These interfaces will provide details required to administer the PUA
        program as defined by DOL in related UIPL(s).

Optional Interfaces
   • Child Support Offset – allows for a nightly batch interface to SETS system to allow for offsets.
       This is a bi-directional interface into and out of SETS. The decision whether to implement the
       child support offset interface is within IDES’ sole discretion.



Cloud Hosting:
Deloitte will implement uFACTS for PUA/DUA on a dedicated, State-specific account within a commercial
Cloud provider and configure and maintain the Cloud environment throughout the project. As part of
the scope of this SOW, Deloitte will provide all necessary infrastructure and 3rd-party software required
to support the uFACTS solution via this commercial Cloud provider.

In addition, Deloitte will manage the Cloud environment for the application, addressing the following
services:
    • Cloud and Hosting Services Build and Configure - Deloitte will work host the uFACTS for PUA/
         DUA within a Commercial Cloud provider.
    • Incident and Change Management - Deloitte will implement Incident and Change Management
         system to track the user reported incidents.
    • Service Reporting - Deloitte will implement Cloud Native reporting metrics in the Cloud
         provider’s environment to monitor the availability of the UFACTS for PUA/DUA solution.
    • Monitoring and Alarming – Deloitte will implement industry standard cloud Monitoring and
         Alarming system for the Hardware and software hosted for uFACTS solution.
    • Security - Deloitte will implement Comprehensive Cloud security and deliver complete visibility,
         automation, detection and response for cloud service.
    • Network Connectivity – Deloitte will install and configure network communication and
         interconnectivity between IT resources /application within a cloud computing infrastructure.
    • Performance and Capacity Management - Deloitte will size the resources with respect to
         Capacity Management in the cloud environment.
    • Cost Management – Deloitte will continuously monitor, control and optimize what resources we
         are using in the Cloud environment so that we can actively take measures to reduce Cloud cost.
    • Backup and Restore- Deloitte will install and configure industry standard tools in the cloud
         environment for Disaster and Recovery (DR).
    • Operating System Management - Deloitte will install and configure Cloud OS to manage large-
         scale distributed computing resources.



Training
Deloitte will conduct the following training service for the State users that will work with uFACTS to
service PUA customers: Deloitte will create a training region and training material and deliver training in
three training sessions for staff end users 1 week prior to go live. Deloitte will provide the State with all
the training materials in an editable format so they may maintain the training post go live. We will also
conduct one train the trainer to State training staff within 6 weeks of the PUA go live date. Further
details of the training sessions are described below in the Deloitte Responsibilities section.
        Case 1:20-cv-03962-LJL Document 70-4 Filed 08/24/20 Page 32 of 38




Project Timeline
Deloitte will complete the project in the Three Phases: Adaption and Implementation, Hypercare and
Maintenance and Operations (M&O):

    •   Adaptation and Implementation configures uFACTS for PUA/DUA to address the State-specific
        requirements for user access, monetary calculations, scanning/imaging interface, payment and
        accounting interfaces, other interfaces, testing and training.
    •   Hypercare is a five-month support and stabilization period. Deloitte is responsible for
        maintenance and operations of uFACTS PUA/DUA during this period, consisting of application
        monitoring, defect fixes (including material nonconformities to the product and approved
        requirements) and ongoing project management. All system enhancements (changes to the
        approved requirements) will be subject to a standard change request and approval process and
        incorporated at no additional cost within the capacity of the Hypercare team, approximately 17
        FTE during this period. Deloitte will implement a Help Desk to provide Tier 1 ticket support to
        IDES staff. The help desk will be in place for the first sixty (60) calendar days post-
        implementation of uFACTS for PUA/DUA. Deloitte will provide three full-time operators from
        7am – 6 pm CT, Monday – Friday. Deloitte will provide a ticketing system to create and track
        Help Desk tickets.
    •   Maintenance and Operations is a two-month period of ongoing maintenance and operations
        support. Team size is reduced and uFACTS for PUA/DUA transition plan is completed. Deloitte is
        responsible for maintenance and operations of uFACTS PUA/DUA during this period, consisting
        of application monitoring, defect fixes (material nonconformities to the approved requirements)
        and ongoing project management. All system enhancements (changes to the approved
        requirements) will be subject to a standard change request and approval process and
        incorporated based upon the capacity of the Maintenance and Operations team, approximately
        11 FTE during this period. Deloitte will respond to all Tier 2 and Tier 3 technical support tickets,
        providing support to the IDES Help Desk.
    •   Optionally, the State can negotiate Deloitte support beyond the Maintenance and Operation
        period.

The following Gantt chart provides a high-level plan for the Project.
          Case 1:20-cv-03962-LJL Document 70-4 Filed 08/24/20 Page 33 of 38




Figure 2: Draft Project Plan




Deloitte Responsibilities
Deloitte’s responsibilities during the Project consist of the following:

Adaption & Implementation Phase:
   • Project Management
           o Conduct Weekly Status Meeting with Project Sponsor
           o Conduct daily stand up with Project Manager
   • Installation of Base uFACTS for PUA/DUA on Cloud environment.
   • Configuration of uFACTS for PUA/DUA based on State-provided, State-specific business rules in
       areas such as:
           o Initial Triage Questions (Determine Regular UI vs PUA)
            o Monetary calculation
            o Scanning Indexes
            o Correspondence
   • Interface development within uFACTS for PUA/DUA environment
   • Execute System Integration Testing
   • Execute Performance Testing based on estimated load
   • Execute Partner Integration Testing
        Case 1:20-cv-03962-LJL Document 70-4 Filed 08/24/20 Page 34 of 38




    •   Perform three pre-implementation training classes for identified State staff that will work with
        uFACTS for PUA
    •   Create three online videos for claimants on how to register and utilize the PUA/DUA application.
        All claimant materials and videos must be approved by IDES before posting. The trainings are:
             o How to Register and Submit Initial Claim
             o How to provide Wage Verification Data
             o How to Submit Weekly Certifications
    •   Resolve Critical and High application defects identified in UAT
    •   Establish Deloitte-operated Help Desk to support IDES staff for sixty (60) calendar days’ post-
        implementation, per below
    •   Deliverables:
             o Installation of base uFACTS for PUA/DUA
             o Configuration Specification Document
             o Configuration and Deployment of uFACTS for PUA/DUA into production
             o Weekly status reports

Hypercare Phase
   • Project Management
           o Conduct Weekly Status Meeting with Project Sponsor
   • Work to resolve prioritized defects (as defined above) and approved enhancements within team
       capacity
   • Operate Help Desk for IDES Staff Support for sixty (60) calendar days post-implementation of
       uFACTS for PUA/DUA
           o Available Monday through Friday 7 am – 6 pm CT
           o Provide Tier 1 ticket support
           o Provide three (3) full-time Help Desk operators
   • Monitor application performance
   • Deliverables:
           o Weekly status reports


Maintenance and Operations Phase
   • Project Management
          o Conduct Monthly Status Meeting with Project Sponsor
   • Work to resolve prioritized defects (as defined above)
   • Monitor application performance
   • Conduct uFACTS for PUA/DUA application transition activities
   • Conduct Project Close out activities
   • Deliverables:
          o Weekly status reports


State Responsibilities
State responsibilities consist of the following:
        Case 1:20-cv-03962-LJL Document 70-4 Filed 08/24/20 Page 35 of 38



Adaption & Implementation Phase:
   • Full Time Positions Required
           o State Project Manager – responsible for management of the activities of the State.
           o State Interfaces Lead – responsible for any changes to interfaces on the State side are
               made per the Schedule. Coordinating SIT testing with partners
           o State Functional Lead – responsible for supplying all State-specific PUA rules and design
               of any required correspondence in standard uFACTS template. Also, leads defect triage
               sessions
   • Additional Part Time Positions Required
           o State Project Sponsor – provide overall sate leadership and serve as a point of escalation
           o Operational Lead – responsible for identifying State staff that will be performing PUA
               activities within the application and scheduling of training. Also identifies UAT testers
               and oversees UAT test script creation and execution.
           o Policy Staff – staff with ability to confirm State PUA business rules
           o PUA/DUA Staff – staff identified to perform PUA/DUA activities must attend training.
           o SIT and UAT Testers – staff to test the application
           o Interface developers – to update and test interfaces
   • Activities required:
           o Modifications to existing interfaces, if required
           o Coordination of partner testing activities
           o Develop and execute UAT test scripts
           o Develop and generate claimant and staff communications

Hypercare
   • Part Time Positions Required
          o State Project Sponsor – provide overall State leadership and serve as a point of
              escalation
          o State Project Manager – responsible for management of the activities of the State
          o State Interfaces Lead – responsible for any changes to interfaces on the State side are
              made per the Schedule
          o Policy Staff – staff with ability to confirm State PUA/DUA business rules
          o SIT and UAT Testers – staff to test the application
          o PUA/DUA Staff – perform PUA/DUA operational activities
          o Help Desk - Tier 1 tickets, after expiration of Deloitte responsibility
   • Activities required:
          o Develop and generate claimant and staff communications
          o Tier 1 ticket support, after expiration of Deloitte responsibility
          o Perform all PUA/DUA operational activities
          o Scanning and Indexing of returned PUA/DUA documentation

Maintenance and Operations
   • Part Time Positions Required
          o State Project Sponsor – provide overall State leadership and serve as a point of
              escalation
          o State Project Manager – responsible for management of the activities of the State.
        Case 1:20-cv-03962-LJL Document 70-4 Filed 08/24/20 Page 36 of 38



           o    State Interfaces Lead – responsible for any changes to interfaces on the State side are
                made per the Schedule.
           o Policy Staff – staff with ability to confirm State PUA/DUA business rules
           o SIT and UAT Testers – staff to test the application
           o State IT Staff- participate in project close out and knowledge transfer sessions for
                PUA/DUA application
           o PUA/DUA Staff – perform PUA/DUA operational activities
           o Help Desk - Tier 1 tickets, after expiration of Deloitte responsibility
   •   Activities required:
           o Develop and generate claimant and staff communications
           o Tier 1 ticket resolution, after expiration of Deloitte responsibility
           o Perform all PUA/DUA operational activities
           o Scanning and Indexing of returned PUA/DUA documentation
           o Participate in knowledge transfer sessions


Price and Payment Schedule
The total fixed-price cost for this Statement of Work is $9,490,000. The price includes all services
described herein and cloud hosting and management through December 31, 2020. Payment will be
milestone based and include the following deliverables:
    • Adaptation and Implementation
             o $700,000 due when base uFACTS PUA/DUA installation complete in the development
                 environment
             o $4,805,000 due upon uFACTS PUA/DUA implementation in production
    • Hypercare and Maintenance and Operations
             o $3,745,000 ($535,000 per month)
    • Help Desk Support due in three equal monthly payments invoiced at the end of the each of the
        first three months of the project ($240,000 total)
             o Month 1 – $80,000
             o Month 2 – $80,000
             o Month 3 - $80,000


Assumptions
The following assumptions apply to this engagement, and parties acknowledge that departure from
these assumptions may affect the outcome and timeliness of the engagement and will require a change
order to address the impact on schedule, cost, and scope.

   •   In light of the COVID-19 crisis and the pressing need to implement PUA, the State and Deloitte
       Consulting will be required to prioritize critical functionality over non-critical functionality;
       decisions will be governed by the need to pay eligible recipients and not non-essential or
       desirable functionality. For purposes of this SOW, “critical functionality” means core
       functionality required to process PUA and DUA claims in accordance with the requirements of
       the CARES Act and other applicable laws and regulations. IDES, at its sole option, may suspend
       customary State standards and rules for reporting, paperwork and process to meet the Project
       timeline. It is assumed that the implementation will commence where the following criteria has
       been met:
    Case 1:20-cv-03962-LJL Document 70-4 Filed 08/24/20 Page 37 of 38



        o    Key Interfaces listed above have been tested and may be executed, with or without
             reasonable work-arounds
         o State worker user ids have been created
         o End user training has been performed
         o Help desk has been established and trained
•   The State acknowledges that it may need to authorize overtime for State staff to support the
    Project and State responsibilities.
•   The State and Deloitte will dedicate or obtain the staffing resources necessary to support the
    timely execution of this critical project in accordance with the necessary aggressive project
    schedule.
•   Deloitte Consulting will implement the base uFACTS for PUA/DUA solution; customizations to
    Deloitte Consulting’s solution and other changes, including, without limitation, any due to new
    Federal guidelines or State requirements, will require a mutually executed change order given
    the need for additional resources and the impact of such changes on the project schedule and
    pricing.
•   The State will be responsible for aligning all 3rd party vendors and systems that are required to
    interface with the new uFACTS for PUA/DUA solution (i.e., payment systems, banks, EBT
    providers, State accounting systems), coordinating the timely execution of any agreements, the
    coordination of testing and the collaboration of participating partners. Deloitte will collaborate
    with the State and 3rd party partners in finalizing these interfaces for production.
•   Deloitte assumes that current State technical documentation exists for each interface listed
    above and that it can rely on such documentation in development of those interfaces.
•   The State and its payment providers can accept payment and financial reporting files and agrees
    to process payment files generated by the system, according to the interface standard.
•   The State will work with existing State UI bank or payment service to ensure they can receive
    and process PUA/DUA payment file separate from State regular UI Payment file, according to
    the interface standard. The interfaces generated by uFACTS will contain PUA data only.
•   The recent compromised performance of Federal integrity checks may require that they be
    suspended to ease the customer experience. Integrity may have to be enforced by the State
    on the back end, or through subsequent releases of cross-match or other integrity capabilities.
•   Offsets to collect amount due balances from other programs (e.g. UI) are not within the scope of
    this agreement. If desired, automated interfaces may be able to be considered to be built and
    deployed post-implementation, subject to the capacity of the Hypercare team.
•   Offsets for child support will be implemented as a secondary release and must be
    accommodated within the capacity of the Hypercare team.
•   Appeals functionality is not within the scope of this agreement.
•   There will be no interface from uFACTS for PUA/DUA to ICON Services.
•   The uFACTS for PUA/DUA solution will include integration with Experian authentication services
    and such services shall not affect claimants’ credit scores. Failure to authenticate with the
    Experian services shall not prevent claimants from applying for benefits, but will create a
    request for identity information from the claimant and create an identity issue within the
    system that staff can respond to in determining benefits. The uFACTS for PUA/DUA solution
    shall not store credit reports or any other credit information that is subject to the Fair Credit
    Reporting Act (FCRA).
•   Users will authenticate with uFACTS built-in Active Directory Services, unless integration with an
    enterprise IAM tool can be accomplished during the project timeline. Users will receive unique
    login for uFACTS.
    Case 1:20-cv-03962-LJL Document 70-4 Filed 08/24/20 Page 38 of 38




•   Any interfaces other than listed above will be deferred to a post-implementation release, and
    subject to Project Change Control processes.
•   Deloitte is responsible for Tier 1 production ticket support, taking the initial call for a technical
    issue, addressing needs if able, and triaging and escalating to Level 2 if necessary, for the first
    sixty calendar days (60) after implementation of uFACTS for PUA/DUA. After the first sixty (60)
    calendar days, the State will take over Level One support.
•   Due to the nature of social distancing requirements during the COVID-19 crisis, Deloitte staff will
    work remotely until mutually agreed otherwise, and State staff will interact with the project
    team using remote videoconferencing. Deloitte staff will be provided promptly with any access
    credentials needed to complete the deliverables.
•   Upon mutual written agreement of the Parties, implementation activities may be conducted by
    staff located offshore.
•   There will be no data conversion included in scope. The system will only serve new PUA/DUA
    claimants, not those existing State UI recipients. We assume no back conversion of PUA data
    back into the regular UI system.
•   Upon full and final payment to Deloitte for the services hereunder, except for any Contractor IP
    (defined below) contained therein, the deliverables first created by Deloitte for delivery to the
    State in performing its services hereunder (the “Deliverables”) shall be the property of the State.
    Deloitte’s uFACTS solution and all other tools, technologies, methodologies, works of
    authorship, and other intellectual property that Deloitte creates prior to or outside of this
    Project or as a consulting tool for use on this project, and all modifications and derivatives
    thereof (“Contractor IP”), is and shall remain owned by and the property of Deloitte and Deloitte
    grants no rights therein, except as follows. Subject to full and final payment by the State for the
    services hereunder, Deloitte hereby grants to the State a non-exclusive, perpetual, royalty-free,
    worldwide, fully paid-up license to use the Contractor IP contained in or necessary for use of the
    Deliverables, solely in connection with its use of such Deliverables.
•   The processing capacity included in this SOW is based on an assumption of the AWS Production
    Environment in Figure 1: uFACTS Production Environment. Should increased Cloud computing
    power and capacity be required due to claimant volume, the parties will process an appropriate
    change order to this SOW to adjust such capacity and associated Cloud hosting fees.
•   The State and Deloitte agree to participate in Project Health Check Meeting(s), as deemed
    necessary.
